Election/Restrictions
Applicant's election with traverse of the torque structure shown in Figs. 1-7 (Species I) in the reply filed on July 20, 2022 is acknowledged.  The traversal is on the ground(s) that that applicant could not find an explanation as to where it is necessary to search for one species in a manner that is not likely to result in finding art pertinent to the other species.  This is not found persuasive because a complete patent search doesn’t conclude with identifying pertinent art for one and/or a range of inventions.  The examiner is expected to search until he’s identified the best art within a required area of search, an area that is tailored to the invention (not inventions) examined.  In any given application the examiner is allotted a fixed amount of time to do this, an amount of time based on the premise that an applicant is entitled to one invention for one application.  Since the examiner isn’t given additional time to similarly search additional inventions/species doing so would be a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2022.

Drawings
The drawings are objected to because at Figs. 4 & 7, the connection section 52 appears to be indicated by reference numeral 32. 

The drawings are objected to because they fail to show:
Grease between each of the first transmission members 20 and each of the first driving recesses 12, and between each of the second transmission members 40 and each of the second driving recesses 32 as recited in claim 2.  See MPEP 608.02 for the appropriate cross hatch pattern to depict such material.
Each of the second transmission members 40 is tangent to each of the first transmission members 20; each of the first transmission members 20 is tangent to the second face 310; and each of the second transmission members 40 is tangent to the first face 110 as recited in claim 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
The description at page 6 describes each of the first transmission members 20 resting on the second face 310 and each of the second transmission members 40 resting on the first face 110, but fails to identify a drawing that shows such.
The description at page 8 describes each of the second transmission members 40 is tangent to each of the first transmission members 20; each of the first transmission members 20 is tangent to the second face 310; and each of the second transmission members 40 is tangent to the first face 110, but fails to identify a drawing(s) that shows such.
The description at page 9 describes elements identified by reference numerals  58, 59 as first and second retainers, but does not describe any element(s) retained by the alleged retainers.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 2 & 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 is directed to a combination of a product (i.e. a torque structure) and a method of using the product ( see “grease is added”).  A single claim which claims both a product and a method of using the product is indefinite because it is not clear what applicant regards as his invention.  See MPEP § 2173.05(p)II.
Claim 4 is directed to a combination of a product (i.e. a torque structure) and a method of using the product ( see “each of the first [and second] transmission members rolls”).  

Claim Rejections - 35 USC § 101
Claims 1-4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  In order to transmit torque (see “In operation” at page 10), the first and second driving members 10, 30 must be held together so that the first and second transmission members 20, 40 are interconnected (i.e. rest against each other side-by-side as in Figs. 3 & 4).  However, there is no element or other structural feature to hold the transmission members together.  Without such, any attempt to transmit torque from one transmission member to the other would result in the first 10 sliding away from the second 30.  In which case the first and second transmission members 20, 40 would no longer be interconnected (see Fig. 5) making the disclosed invention inoperable.

Claim Rejections - 35 USC § 102
Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman, US 2,683,362.  Bowman discloses a  torque structure comprising: 
a first driving member (10), a plurality of first transmission members (29), a second driving member (11), and a plurality of second transmission members (29); wherein: 
the first driving member has an annular shape and has a first side provided with a first face (22, 27), and a second side provided with a first end portion (12); 
the first face is provided with a plurality of first driving recesses (24, 28); 
the first driving member has an axis provided with a first mounting portion (14); 
each of the first transmission members is received in and partially protrudes from each of the first driving recesses (col. 2, lines 35-39); 
the first transmission members have a number equal to that of the first driving recesses; 
the second driving member aligns with the first driving member (Fig. 1); 
the second driving member has an annular shape and has a side provided with a second face (22, 27) aligning with the first face; 
the second face is provided with a plurality of second driving recesses (24, 28); 
the second driving recesses have a number equal to that of the first driving recesses; 
the second driving member has an axis provided with a second mounting portion (15); 
each of the second transmission members is received in and partially protrudes from each of the second driving recesses (col. 2, lines 35-39); 
the second transmission members have a number equal to that of the second driving recesses; 
the second transmission members rest on the first transmission members (Figs. 1 & 5); 
each of the first transmission members rests on the second face (Fig. 3); 
each of the second transmission members rests on the first face (Fig. 3); and
the second transmission members and the first transmission members are arranged between the first driving member and the second driving member, such that the first driving member and the second driving member are interconnected and drive each other (col. 2, lines 43-50),
wherein: each of the first/second transmission members has a spherical shape (see “ball” at col. 2, line 36) and half protrudes from each of the first driving recesses;
each of the first/second transmission members rolls (see “rotate” at col. 3, line 53) in each of the first/second driving recesses; 
each of the second transmission members has a diameter equal to that of each of the first transmission members and is tangent to each of the first transmission members; each of the first transmission members is tangent to the second face; and each of the second transmission members is tangent to the first face (Figs. 1-5).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Ochiai, US 6,425,837.  Bowman discloses the first/second face (22, 27) has a planar shape (Fig. 1); 
the first/second mounting portion (14 & 15) has a circular shape and penetrates the first/second driving member; 
each of the first/second driving recesses (24, 28) has a concave shape; 
the first end portion (12) has a planar shape (se in Fig. 1 the portion crossed by lead line for reference numeral 24); 
the second mounting portion aligns with the first mounting portion.
Bowman does not expressly disclose adding grease between each of the  transmission members and each of the driving recesses.  At col. 8, lines 45-56, Ochiai teaches adding grease between transmission members (9) and driving recesses (see “closed space” line 50) in order to prevent abrasion and rusting.  It would have been obvious to one of ordinary skill in the art to modify the torque structure of Bowman by adding grease between each of the  transmission members and each of the driving recesses in order to prevent abrasion and rusting as taught by Ochiai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilczek, Shishkarev and Murase disclose torque structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679